           Case 1:19-vv-01548-UNJ Document 18 Filed 02/24/20 Page 1 of 2




  In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1548V
                                         UNPUBLISHED


 INDIA WASHINGTON, Mother and                                 Chief Special Master Corcoran
 Natural Guardian of Infant, Z.K.,
                                                              Filed: January 21, 2020
                         Petitioner,
 v.                                                           Special Processing Unit (SPU);
                                                              Ruling on Entitlement; Concession;
 SECRETARY OF HEALTH AND                                      Causation-In-Fact; Tetanus
 HUMAN SERVICES,                                              Diphtheria acellular Pertussis (Tdap)
                                                              Vaccine; Sterile Abscess
                        Respondent.


Michael M. Bast, Michael M. Bast PC, Brooklyn, NY, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

        On January 15, 2020, India Washington, mother and natural guardian of Z.K.,
filed an amended petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner
alleges that Z.K. suffered sterile abscess injury of the left upper extremity caused-in-fact
by a Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccination administered on March
5, 2018. Amended Petition at 10-11. The case was assigned to the Special Processing
Unit of the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-01548-UNJ Document 18 Filed 02/24/20 Page 2 of 2



       On January 16, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent has determined that Z.K.’s medical course is
consistent with a sterile abscess in his left upper extremity, which was more likely than
not caused by administration of a Tdap vaccine in that same location. Id. at 6.
Respondent further agrees that Petitioner has satisfied all legal prerequisites for
compensation under the Vaccine act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
